MARTIN, J.
Appellant was indicted for rape. Upon a habeas corpus hearing he was refused bail, and remanded to the custody of the sheriff of Comanche county, from which order he appeals to this court.
Appellant was tried, convicted, and given the death penalty upon facts identical with those exhibited in the present record. His conviction was appealed and reversed by this court, in an opinion delivered March 13, 1929-[15 S.W.(2d) 638], where the facts sufficiently appear. He thereafter attempted to get bail, with the result aforesaid. No useful purpose can be served by a discussion of the facts. The law is too well understood to require any statement of same by us. In our opinion, the proper order was entered by the district court in refusing bail and remanding relator to the custody of the sheriff.
The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been exam-, ined by the judges of the Court of Criminal Appeals and approved by the court.